DETAILED ACTION
This is in reference to communication received 15 December 2020. Cancellation of claims 2, 9 and 16 is acknowledged. Claims 1, 3 – 8, 10 – 15 and 17 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 8 and 15 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. The limitations that set forth the abstract idea recites: 
Obtaining log information data (historical data), analyzing the obtained data to determine location of the users in the log, making a determination whether are a particular user is identified with plurality of regions, and the number of identified regions associated with the user is above 
Applicant further performs statistical analysis for collecting a number of abnormal terminals corresponding to a first media information display place and a total number of terminals, calculates a first ratio of the number of abnormal terminals to the total number of terminals, and if it is determined that the calculated first ratio is greater than some second threshold value, first media information display place is labeled as a suspected abnormal media information display place, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components.
These are limitations toward receiving/obtaining data (gathering data), identifying data, performing data analysis, and making a determination based on the result of the analysis (determining that the terminal is an abnormal terminal (returning results). Receiving data, performing data analysis and returning results is a very well understood, routine and conventional computer task activity. It represents insignificant extra solution activity. Mere data-gathering step[s] cannot make an otherwise nonstaturory claim statutory In re buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) 
The claim does not include additional element(s) that are sufficient to amount to significantly more than the judicial exception because  they are claimed with such level of generality that they do not provide too much detail . They represent routine and conventional activity.
Also simply implementing the abstract idea on a generic computer or with generic computer components  such as “by a processor” and “by a server” does not integrates the 
The additional element in the claim amounts to no more than mere instructions to apply the exception using “one or more processors”, “a server” and “a terminal” as tool to perform the exception. For the receiving, analyzing and providing steps that were determined to be well-understood, routine and conventional activity in the field. The background does not provide any indication that the “data processor” and “a computer” are anything other than a generic components. The Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that either performing basic computer functions such as receiving and sending data, or performing functions known in the art do not amount significantly more and therefore for these reasons, the claim is not patent eligible

Dependent claims 3 – 7, 10 – 14 and 17 – 20 define calculating ratios, making a determination that the plurality of medias are abnormal medias, or making a determination that the hit behavior of the abnormal media is not valid.
While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.

In addition, in claims 1, 8 and 15, applicant recites “…. determining …. the first media information display place as a suspected abnormal media information display place” which is deemed to be an insignificant extra-solution activity because the applicant has not positively claimed using the results of the determination to perform an activity (e.g. blocking the determined abnormal terminals or blocking the suspected abnormal media information display place to perform hit behavior) .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 4, 7 – 8, 10 – 11, 14 – 15, 17 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boranov et al. US Publication 2011/0196009 in view of Jakobsson et al. US Publication 2016/0267529.

Regarding claims 1, 8 and 15, Baranov teaches system and method for information processing to detect advertising fraud, comprising: 
a memory storing instructions [Baranov, 0019]; and a 
processor in communicating with the memory, wherein, when the processor executes the instructions [Baranov, 0018, 0017];
obtaining, by a device comprising a memory and a processor in communication with the memory, first log information of a media information advertising system in a first time period (Baranov, obtain information on all frequency bursts measurements (such as different periods of time) [Baranov, 0024]; 
obtaining, by the device based on the first log information, terminal information of a terminal that performs a hit behavior on a media information display place (Baranov, detection of fraudulent generatio of advertisement views of advertiser supported content on mobile devices provide for the analysis of data and data exchange between groups of mobile devices and an advertising server) [Baranov, 0014]; 
determining, by the device based on the terminal information, regional information corresponding to the terminal, wherein the regional information is used to indicate at least one region in which the terminal is located (Baranov, examples of one or more parameters includes but not limited to IMEI number of the mobile device, geographic location of the mobile device, unique identified application running on the mobile device) [Baranov, 0127]; 
Baranov does not explicitly teach determining whether a value is greater that a threshold value. However, Jakobsson teaches system and method for comparing the difference to a threshold value (predetermined value) to void false alarms due to difference in data not relevant to the objective [Jakobsson, 0048].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Baranov by adopting teachings of Jakobsson to void false alarms due to difference in data not relevant to the objective.
Baranov in view of Jakobsson teaches system and method further comprising:
determining, by the device, whether a number of regions is greater than a first threshold in a preset time range (Jakobsson, comparing the difference to a threshold value (predetermined value) to void false alarms due to difference in data not relevant to the objective) [Jakobsson, 0048], wherein the preset time range is shorter than the first time period (Baranov, obtain information on all frequency bursts measurements (such as different periods of time) [Baranov, 0024]; and 
in response to determining that the number of regions is greater than the first threshold in the preset time range, determining, by the device, that the terminal is an abnormal terminal (Jakobsson, in response to determining that the discrepancies are significant (greater that some defined threshold value), the processor may perform fraud prevention operations in block. For example, the processor may terminate the traffic to the radio chip or modem, send negative or positive feedback to the service provider or a security server, etc.; the fraud prevention operations may include generating an alert message, such as in ; 
collecting, by the device based on determining the abnormal terminal and through statistics (Baranov, data analysis may detect non-meaningful ad display requests or click through, identify bots among application users, and provide an estimate of the number of bots) [Baranov, 0014], a number of abnormal terminals corresponding to a first media information display place and a total number of terminals, the first media information display place being one of media information display places corresponding to the abnormal terminal (Jakobsson, in response to determining that the discrepancies are significant (greater that some defined threshold value), the processor may perform fraud prevention operations in block. For example, the processor may terminate the traffic to the radio chip or modem, send negative or positive feedback to the service provider or a security server, etc.; the fraud prevention operations may include generating an alert message, such as in response to determining that the difference is greater than a threshold value, or that it is lower than expected) [Jakobsson, 0049]; 
calculating, by the device, a first ratio of the number of abnormal terminals to the total number of terminals (Boranov, the amount of fraud from a particular user (abnormal terminal) for a certain period of time is calculated as a ratio of valid requests to requests regarded as fraudulent) [Baranov, 00139]; 
determining, by the device, whether the first ratio is greater than a second threshold (Jakobsson, in response to determining that the discrepancies are significant (greater that some defined threshold value), the processor may perform fraud prevention operations in block. For example, the processor may terminate the traffic to the radio chip or modem, send negative or positive feedback to the service provider or a security server, etc.; the fraud prevention operations may include generating an alert message, such as in response to ; and 
in response to determining that the first ratio is greater than the second threshold, determining, by the device, the first media information display place as a suspected abnormal media information display place (Jakobsson, in response to determining that the discrepancies are significant (greater that some defined threshold value), the processor may perform fraud prevention operations in block. For example, the processor may terminate the traffic to the radio chip or modem, send negative or positive feedback to the service provider or a security server, etc.; the fraud prevention operations may include generating an alert message, such as in response to determining that the difference is greater than a threshold value, or that it is lower than expected) [Jakobsson, 0049]. 

Regarding claims 3, 10 and 17, applicant is performing the analysis of a second set of data, therefore, Baranov in view of Jakobsson teaches system and method further comprising: 
obtaining, by the device, second log information in a second time period, wherein a time range of the second time period is greater than a time range of the first time period (Baranov, data analysis may detect non-meaningful ad display requests or click through, identify bots among application users, and provide an estimate of the number of bots [Baranov, 0014]; 
obtaining, by the device based on the second log information, a first hit rate of a second media information display place in a first preset time range and a second hit rate of the second media information display place in a second preset time range, wherein the first preset time range and the second preset time range are different (Baranov, detection of fraudulent generatio of advertisement views of advertiser(s) (first advertisement, second advertisement) supported content on mobile devices provide for the analysis of data and data exchange between groups of mobile devices and an advertising server) [Baranov, 0014]; 
calculating, by the device, a second ratio of the first hit rate to the second hit rate; determining, by the device, whether the second ratio is less than the second threshold (Baranov, the amount of fraud from a particular user for a certain period of time (for example 1 day) is calculated as the ratio of valid requests to the requests regarded as fraudulent; it would have been obvious to one of ordinary skill in the art to use Baranov teaching and calculate the ratio using the data required to generate the ratio as desired by the user) [Boranov, 0139]; and 
when it is determined that the second ratio is less than the second threshold, determining, by the device, the second media information display place as a suspected abnormal media information display place (Jakobsson, comparing the difference to a threshold value (predetermined value) to void false alarms due to difference in data not relevant to the objective [Jakobsson, 0048]. 

Regarding claims 4, 11 and 18, applicant is performing the analysis of a second set of data and information related to another media information device, therefore, Baranov in view of Jakobsson teaches system and method, wherein after the obtaining the second log information in the second time period, the method further comprises: 
obtaining, by the device based on the second log information, information about hit positions on a third media information display place (Baranov, data analysis may detect non-meaningful ad display requests or click through, identify bots among application users, and provide an estimate of the number of bots [Baranov, 0014]; 
calculating, by the device, a first parameter according to the information about the hit positions, wherein the first parameter indicates a distribution status of the hit positions on the third media information display place (Baranov, the amount of fraud from a particular user for a certain period of time (for example 1 day) is calculated as the ratio of valid requests to the requests regarded as fraudulent; it would have been obvious to one of ordinary ; 
determining, by the device, whether the first parameter falls within a preset threshold range (Jakobsson, comparing the difference to a threshold value (predetermined value) to void false alarms due to difference in data not relevant to the objective [Jakobsson, 0048]; and 
when it is determined that the first parameter does not fall within the preset threshold range, determining, by the device, that the third media information display place is a suspected abnormal media information display place (Jakobsson, the processor may perform fraud prevention operations, dropping the connection, generating an alert message) [Jakobsson, 0049]. 

Regarding claims 7, 14 and 20, Baranov in view of Jakobsson teaches system and method, wherein, when it is determined that the number of regions is greater than the first threshold in the preset time range, after determining, by the device, that the terminal is the abnormal terminal, the method further comprises: 
determining, by the device, a hit behavior on the media information display place corresponding to the abnormal terminal as invalid (Jakobsson, the processor may perform fraud prevention operations, dropping the connection, generating an alert message) [Jakobsson, 0049]. 



Claims 5 – 6, 12 – 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boranov et al. US Publicaton 2011/0196009 in view of Jakobsson et al. US Publication 2016/0267529 and Sato US Publication 2017/0336866.

Regarding claims 5, 12 and 19, Baranov in view of Jakobsson does not explicitly teach setting (assigning) weights for parameters. However, Sato teaches system and method for setting weight coefficients as parameters (weighted parameter, e.g. some weight factor * data value of the parameter = weight coefficient as parameter which will be used for making calculations or evaluations) [Sato, 0029].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Baranov in view of Jakobsson by adopting teachings of Sata to control the importance of each of the parameters during calculation minimize skewed results.
Baranov in view of Jakobsson and Sato teaches system and method further comprising: 
setting, by the device, a weight value for each of the first ratio, the second ratio, and the first parameter [Sato, 0029]; 
calculating, by the device according to the weight value for each of the first ratio, the second ratio, and the first parameter, a second parameter corresponding to the suspected abnormal media information display place (Baranov, the amount of fraud from a particular user for a certain period of time (for example 1 day) is calculated as the ratio of valid requests to the requests regarded as fraudulent; it would have been obvious to one of ordinary skill in the art to use Baranov teaching and calculate the ratio using the data required to generate the ratio as desired by the user) [Boranov, 0139]; 
determining, by the device, whether the second parameter is greater than a third threshold (Jakobsson, comparing the difference to a threshold value (predetermined value) to void false alarms due to difference in data not relevant to the objective [Jakobsson, 0048]; and 
when it is determined that the second parameter is greater than the third threshold, determining, by the device, that the suspected abnormal media information display place is an abnormal media information display place (Jakobsson, the processor may perform fraud prevention operations, dropping the connection, generating an alert message) [Jakobsson, 0049]. 

Regarding claims 6 and 13, Baranov in view of Jakobsson and Sato teaches system and method, wherein, when it is determined that the second parameter is greater than the third threshold, after the determining, by the device, that the suspected abnormal media information display place is the abnormal media information display place, the method further comprises: 
determining, by the device, a hit behavior on the abnormal media information display place as invalid (Jakobsson, the processor may perform fraud prevention operations, dropping the connection, generating an alert message) [Jakobsson, 0049]. 



Response to Arguments

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 because the amended claims integrate the abstract idea into a practical application and the claims are directed patent eligible subject matter without further inquiry beyond Step 2A of the 2019 PEG, is acknowledged and considered.
However, upon further consideration in view of applicant’s arguments, rejection of the amended claimed invention under 35 USC 101 is maintained and responded to in the updated reasons for why the claimed amended invention is not eligible for patent under 35 USC 101. For example, the first log information can be a system log which can be used for data analysis, therefore, as currently claimed, it is deemed claimed invention is directed to a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components

Applicant's argument that cited references do not teach amended invention as currently claimed is acknowledged and considered.
Applicant’s arguments are responded in rejection under 35 USC 101 section if this office action.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khanna et al. US Publication teaches system and method for detecting inappropriate activity by analysis of user interactions.
Oren US Patent 10,630,707 teaches system and method for detecting fraudulent activity based on hardware events.
Buckwalter et al. US Patent 8,245,282 teaches system and method for creating tests to identify fraudulent users.
He et al. published article “System Log Analysis for Anomaly Detection”
Valsamidis et al. published article “A Clustering Methodology of Web Log Data for Learning Management Systems”.
Edwards et al. published article “Is that a bot running the social media feed?”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571.272.6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

February 25, 2021